MEMORANDUM **
Teresa Ramos and her daughter, Elsa Teresa Ramos-Gonzalez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ decision summarily affirming the Immigration Judge’s (“IJ”) denial of their applications for cancellation of removal because they did not establish “exceptional and extremely unusual hardship.” We dismiss the petition for review.
We lack jurisdiction to review the discretionary determination that an alien failed to establish “exceptional and extremely unusual hardship.” See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir .2003).
To the extent the Ramoses contend they were denied due process, we lack jurisdic*832tion to consider the contention because the Ramoses did not identify a colorable constitutional violations. See Torres-Aguilar v. Immigration and Naturalization Service, 246 F.3d 1267, 1271 (9th Cir.2001) (stating that a petitioner must specify exactly what due process right was violated to maintain a constitutional claim).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.